LEVENTHAL, Circuit Judge, concurring:
I concur in the opinion of the majority, but I would be more explicit in acknowledging the likely impact of the change in rules. Petitioners complain that the FCC has taken action to expand the economic position of cable TV, and to diminish the protection afforded the network affiliates. This may well be the dominant effect of the changes, even though in some particulars and in some applications the amendments provide somewhat more protection to the affiliates. Assuming this is so, petitioners might be able to complain that there is no justification for the changes, even though they might not have been able to complain of the present rules if they had been adopted in the first instance.
But the difficulty they face is that the FCC has advanced reasons for the changes which we cannot say are inconsistent with reasoned decisionmaking. The change from contours to fixed mileage zones is predicated on ease of administration and simplification. Simplification is an objective for which we all strive — unless it works to our economic disadvantage. Certainly, however, the courts cannot upset an administrative effort toward simplification, at least in the absence of a showing of grievous injury. As to that, the FCC has promised an attentive consideration to applications for special relief that will operate, together with the new basic rules, to achieve a total impact that is reasonable overall.
A feature not discussed by the majority that troubles me is the objection that the new dual carriage rules have dropped the requirement that the cable caster black out duplicative network programming. He now will have the right to carry the program being carried by his local network affiliate on both the regular and distant channels. The local station is hurt if the audience views the program on a distant channel, because of the tendency to stay with that (distant) channel when the program ends. But the policy choice is a close one. The new rule avoids the dissatisfaction of home viewers complaining over the necessity of changing channels, mid-program blackouts, etc. Given the continuing orientation of FCC to provide reasonable protection to local stations and affiliates of networks, the decision to advance viewer satisfaction cannot be assailed as impermissible.
The new rules may, indeed, work a substantial shift in economic position, but it is *55not one that the courts can reassess on the ground of lack of reasoned decisionmaking. The choices are within the latitude of regulatory power that Congress has delegated to the Commission.